UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7329


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM KELVIN MCCOLLUM,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.      W. Earl Britt,
Senior District Judge. (7:01-cr-00136-BR-1; 7:11-cv-00240-BR)


Submitted:   January 14, 2015             Decided:   January 28, 2015


Before GREGORY, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edwin L. West, III, BROOKS, PIERCE, MCLENDON, HUMPHREY &
LEONARD,  LLP,   Wilmington,  North  Carolina,   for  Appellant.
Jennifer P. May-Parker, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Kelvin McCollum seeks to appeal the district

court’s order denying as untimely his 28 U.S.C. § 2255 (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of    appealability.         28     U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the   denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that McCollum has not made the requisite showing.                       See United

States v. Whiteside, __ F.3d __, 2014 WL 7245453 (4th Cir. 2014)

(en banc).       Accordingly, we deny a certificate of appealability,

deny McCollum’s motion to file a formal brief, and dismiss the

appeal.     We dispense with oral argument because the facts and

                                           2
legal    contentions    are   adequately   presented    in   the    materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3